Citation Nr: 0310736	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-13 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1918 to March 
1919.  He married the appellant in June 1924, and died in 
December 1947.  The appellant is the veteran's surviving 
spouse.  

The appellant's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Sioux Falls, South Dakota, which declined to 
find that new and material evidence had been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  In a May 
2002 decision, the Board found that new and material evidence 
had been submitted to reopen the previously denied claim.  
The evidence of record, however, was found to be inadequate 
upon which to render a decision and the Board undertook 
additional development pursuant to the development authority 
granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) and codified at 
38 C.F.R. Section 19.9.  Although portions of 38 C.F.R. 
Section 19.9 were recently invalidated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), the Board 
finds that the newly obtained evidence is sufficient upon 
which to grant the appellant's claim and, as such, she will 
not be prejudiced by the Board's issuance of a fully 
favorable decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's service-connected psychoneurosis was a 
contributory cause of his death.


CONCLUSION OF LAW

A service-connected disability was a contributory cause of 
the veteran's death.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).

The Board has carefully considered the provisions of the VCAA 
and the valid implementing regulations in light of the record 
on appeal and for the reasons expressed immediately below 
finds that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The appellant was informed of the 
requirements of the VCAA in a statement of the case dated in 
February 2002, and in a letter from the Board dated in 
January 2003.  The Board finds that the information provided 
to the appellant satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that she was clearly notified of the evidence 
necessary to substantiate her claim and the responsibilities 
of the parties in obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist an appellant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
appellant in obtaining medical evidence and having the record 
evidence reviewed by a medical expert in order to render an 
opinion as to the cause of the veteran's death.  It appears 
that all known and available medical records relevant to the 
issue on appeal have been obtained and are associated with 
the claims file, and the appellant does not appear to contend 
otherwise.  Furthermore, the Board notes that the appellant 
and her representative have been accorded ample opportunity 
to present evidence and argument in support of the 
appellant's claim.  The appellant and her son testified 
before an RO hearing officer in March 2000, and the appellant 
has actively participated in the development of her claim on 
appeal.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the appellant and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable regulatory changes published 
to implement that statute.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse 
to speculation, after a careful analysis has been made of 
all the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).

It is important to note at this juncture that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.



The veteran served honorably during World War I and sustained 
a gunshot wound to the head.  Following discharge in March 
1919, the veteran was granted service connection for 
psychoneurosis due to a gunshot wound to the head, alcoholism 
secondary to psychoneurosis, and for a healed scar on the 
skull as a result of the gunshot wound to the head.  The 
veteran died on December [redacted], 1947.  His death certificate 
shows the principal cause of death as coronary thrombosis 
with no contributing causes noted.

In January 1948, the appellant filed an application for 
pension or compensation widow's benefits, asserting that the 
veteran's death was a result of his gunshot wound to the 
head.  Along with that application, the appellant submitted a 
letter from the veteran's treating physician and a letter 
from the physician who signed the veteran's death 
certificate.  The veteran's treating physician opined that 
the veteran's coronary thrombosis was, "the result of the 
prolonged severe strain of [the veteran's] neurosis, which I 
feel was the result of the wound received while in action."  
The physician who examined the veteran upon his death and 
signed the death certificate opined that the veteran's 
coronary thrombosis was, "possibly caused or aggravated by 
his nervous condition."

In August 1999, the appellant submitted statements from two 
of her sons averring that the veteran died as a direct result 
of his head injury and not as a result of coronary thrombosis 
as stated on the death certificate; that the death 
certificate was inaccurate.  The appellant also submitted 
evidence of the veteran's family's longevity and treatment 
records from January and February 1947 showing diagnoses of 
alcoholism, pneumonia, and chronic bronchitis.

In March 2000, the appellant and one of her sons appeared 
before an RO Hearing Officer and testified that they believed 
the veteran died as a result of encephalopathy caused by his 
inservice head injury.  They stated that the veteran had 
complaints of a headache on the day of his death and that he 
had never experienced any heart problems or chest pains.  The 
appellant also testified that the physician who examined the 
veteran upon his death indicated that he was not sure of the 
cause of death.  Subsequent to the hearing, the appellant 
submitted medical literature regarding encephalopathy.  She 
stated, however, that she was unable to obtain a medical 
opinion reflecting that the cause of her husband's death was 
encephalopathy.  

In February 2002, the appellant's representative submitted an 
independent medical opinion rendered by a neuro-radiologist 
who reported that he had reviewed the veteran's claims folder 
and believed that the chronic neurologic conditions caused by 
the veteran's head injury made the veteran unable to exercise 
in order to maintain cardiovascular fitness, thus causing the 
veteran to develop hypertension.  And, as a result, it was 
likely that the veteran's hypertension caused coronary 
arteriosclerosis, which in turn likely caused the coronary 
thrombosis that killed him.  Consequently, the neuro-
radiologist opined that the veteran's demise was the result 
of his service-connected injury.

In December 2002, a VA physician reviewed the veteran's 
claims folder and opined that the veteran's inservice gunshot 
wound with resulting psychoneurosis contributed to the 
coronary thrombosis that caused the veteran's demise.  The 
physician stated that on a more probable than not basis, the 
veteran's service-connected psychoneurosis lead to the early 
development of hypertension, atherosclerosis, and coronary 
thrombosis resulting in his demise.

Given the evidence as outlined above, the Board finds that 
the evidence of record shows that it is at least as likely as 
not that the veteran's death was partially a result of his 
service-connected psychoneurosis.  Although his death 
certificate does not mention any contributory factors in his 
death and lists only coronary thrombosis as the cause of 
death, the medical opinions rendered following a complete 
review of the record are very persuasive and should be 
accorded great weight.  Consequently, the Board finds that 
the veteran's service-connected psychoneurosis was a 
contributory factor in the veteran's death and service 
connection for the cause of the veteran's death is granted.


ORDER

Service connection for the cause of the veteran's death is 
granted subject to the laws and regulations governing the 
award of monetary benefits.




	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

